DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claim 9 recites the limitation "curvature radius" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claim(s) 1-4,8,13-16 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Wakimoto (US20190036088).
As to claim 1, Wakimoto discloses a secondary battery comprising 5an electrode assembly; a case accommodating the electrode assembly; and a cap assembly coupled to the case to seal the case (figure 3 number 11, 80), wherein the case comprises a 
 	As to claim 2, Wakimoto discloses 15			 , wherein the protrusions are located at regions where the first short side portion and the second short side portions meet (figure 3 number S8).  
As to claim 3, Wakimoto discloses wherein the protrusions comprise: a first protrusion located in the first short side portion; and 20a second protrusion located in each of the second short side portions (figure 3 number 35).  
As to claim 4, Wakimoto discloses wherein the first protrusion and the second protrusion overlap with each other (figure 3 number 35).  
As to claim 8, Wakimoto discloses wherein the first and second protrusions are circular, triangular, quadrangular, pentagonal, or hexagonal (figure 6 number 35).  
As to claim 13, Wakimoto discloses wherein the protrusions are located at centers of regions where the first short side portion and the second short side portions meet (figure 3 number S8).  
As to claim 14, Wakimoto discloses wherein the protrusions are connected longer to the first short side portion than to the second short side portions, or the protrusions are connected longer to the second short side portions than to the first short side portion (paragraph 0060).  

 	As to claim 16, Wakimoto discloses 15		 wherein the first short side portion extends from both end portions of the bottom portion, the second short side portions extend from both ends of the long side portions, and the short side portion is defined on both sides of the bottom portion and the long side portions (figure 3 number 31).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakimoto (US20190036088).
	Wakimoto discloses the secondary battery described above. Wakimoto fail to disclose 25wherein the first protrusion and the second protrusion are in an asymmetric configuration, wherein the first protrusion is larger than the second protrusion, and 5wherein the second protrusion is larger than the first protrusion.  It would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide wherein the first protrusion and the second protrusion are in an asymmetric configuration, wherein the first protrusion is larger than the second protrusion, and 5wherein the second protrusion is larger than the first protrusion for the purpose of . 
Allowable Subject Matter
Claims 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The prior art fail to teach or suggest wherein the protrusions comprise: a first protrusion located in the first short side portion; and a second protrusion located in each of the second short side portions, wherein the first protrusion has a larger curvature radius than the second protrusion and wherein the second protrusion has a 15larger curvature radius than the first protrusion, further comprising curved portions located at regions where the bottom portion, the long side portions, and the short side portions including the first short side portion comprising the first protrusion and the second short side portion comprising the second protrusion, meet and wherein the short side portion further comprises welding portions, and the welding portions comprise a first welding portion located between each of the curved portions and each of the first short side portion and the second short side portions, and a second welding portion located between the second short side portions.  Applicant teaches a secondary battery has a bending type can, or case, which includes desirably shaped curved portions by providing protrusions at corners where three or four sides meet, the protrusions overlapping with each other when the corners are bent, thereby preventing or substantially preventing pinholes from being generated during welding.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE J RHEE whose telephone number is (571)272-1499.  The examiner can normally be reached on Monday-Friday (10-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANE J RHEE/Primary Examiner, Art Unit 1724